DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
		As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
	(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
	(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
		Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
		Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
		Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detector, a reference signal (RS) remover, a layer demapper, a soft demapper in claim 12; a despreader in claim 13.
		Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
		If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it recites generic placeholders (a detector, a reference signal (RS) remover, a layer demapper, a soft demapper) performing related functions without reciting sufficient structure to perform the functions.
A detector, a reference signal (RS) remover, a layer demapper, and a soft demapper are generic placeholders that do not specify any structure and the specification also does not provide any structure(s) associated with the claimed detector, reference signal (RS) remover, layer demapper, and soft demapper. Therefore, it is not clear which structure/hardware performs the functions of the claimed detector, reference signal (RS) remover, layer demapper, and soft demapper.
		Claims 13-19 depend upon claim 12 and thereby, are rejected for the reasons discussed above with respect to claim 12.
		Claim 1 recites, “layer demapping remaining resource elements of the uplink transmission into two or more layers”. Claim does not define what resource elements are the remaining resource elements. Remaining resource elements should be the resource elements left/existing after using/processing (i.e. demapping) a part of the total resource elements. However, claim does not provide any definition of the remaining resource elements and without properly defining the remaining resource elements, the remaining resource elements can not be identified to perform the claimed layer demapping operation. As the remaining resource elements are not clearly defined, the remaining resource elements can be any/all combination of resource elements of uplink transmission. Without a clear definition of the remaining resource elements, the scope of the claim cannot be determined and so, the claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter.
		Claims 2-11 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 12 recites limitation (“layer demapping remaining resource elements of the uplink transmission into two or more layers”) similar to claim 1 above. As like claim 1, claim 12 does not define the remaining resource elements and therefore, claim 12 is rejected for the reasons discussed above with respect to claim 1 above.
 		Claims 13-19 depend upon claim 12 and thereby, are rejected for the reasons discussed above with respect to claim 12.
		Claim 20 recites limitation (“layer demapping remaining resource elements of the uplink transmission into two or more layers”) similar to claim 1 above. As like claim 1, claim 20 does not define the remaining resource elements and therefore, claim 20 is rejected for the reasons discussed above with respect to claim 1 above.
		Claim 18 recites the limitation "the second processing type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 		Claim 19 recites the limitation "the third processing type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.










Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 5, 8, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20200178222 A1, hereinafter referred to as Wang) in view of Maki et al (US 20210045071 A1, hereinafter referred to as Maki) and Chan (US 20110300849 A1, hereinafter referred to as Chan).
		Re claim 1, Wang teaches a method (Abstract), comprising: 
	(i) detecting a processing type associated with a received uplink transmission (CP-OFDM used for uplink transmission) (Fig. 14, Fig. 16, Par 0117, Par 0132); and 
	(ii) when the detected processing type is a first processing type (CP-OFDM used for uplink transmission) (Fig. 14, Fig. 16, Par 0117, Par 0132) then performing operations of: 
	(iii) removing resource elements containing reference signals from the uplink transmission (demapping resource elements (REs) corresponding to the reference signal) (Fig. 16, Fig. 18, Fig. 20, Par 0132-0135, Par 0146-0151, Par 0158); 
	(iv) layer demapping remaining resource elements of the uplink transmission into two or more layers (demapping UCI, data from the corresponding REs in a spatial domain comprising multiple transmission layer) (Fig. 13-14, Fig. 16, Fig. 18, Fig. 20, Par 0042, Par 0045, Par 0089-0091, Par 0103, Par 0120, Par 0132-0135, Par 0146-0151, Par 0158); 
	(vi) demodulating demodulated data (demodulator demodulates the demapped data) (Fig. 16, Fig. 18, Fig. 20, Par 0135-0136).
		Wang discloses that Phase tracking reference signal (PT-RS) is used for compensating common phase error (CPE) in uplink data (Par 0042, Par 0091-0092). However, Wang does not explicitly disclose 
	(v) phase compensating all layers to generate phase compensated layers; and
	(vi) soft-demapping all phase compensated layers to produce phase compensated soft-demapped bits.
		Re component (v), Maki teaches 
	(v) phase compensating all layers to generate phase compensated layers (CPE/ICI correction of the uplink data, Fig. 7, Fig. 15, Fig. 17) (Fig. 2-4, Fig. 7, Fig. 15, Fig. 17, Par 0013, Par 0051, Par 0090-0094, Par 0231).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including phase compensating all layers to generate phase compensated layers, as taught by Maki for the purpose of “improving the CPE/ICI estimation accuracy and improving the data transmission efficiency”, as taught by Maki (Par 0072).
		Re component (vi), Chan teaches that the demodulation (modulation demapper 270) produces soft-demapped data (soft data bits) (Fig. 2, Par 0026-0028).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps to produce soft-demapped data by demodulation, as taught by Chan for the purpose of providing an improved detection process to properly determine/decode uplink signals, as taught by Chan (Par 0015-0016).
		Wang in view of Maki discloses to produce phase compensated layers by correcting CPE in the uplink data using PT-RS and demodulate the CPE corrected uplink data. Chan discloses that demodulation produces soft-demapped data. Therefore, Wang in view of Maki and Chan discloses (vi) soft-demapping all phase compensated layers to produce phase compensated soft-demapped bits.
		Claim 12 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 4, Wang teaches that the operation of removing the resource elements comprises removing the resource elements containing phase tracking reference signals (“PTRS”) (demapping resource elements (REs) corresponding to the reference signal) (Fig. 11-12, Fig. 16, Fig. 18, Fig. 20, Par 0042, Par 0091-0092, Par 0132-0135, Par 0146-0151, Par 0158).
		Re claim 5, Wang teaches that the operation of removing the resource elements comprises removing the resource elements containing demodulation reference signals (“DMRS”) (demapping resource elements (REs) corresponding to the reference signal) (Fig. 11-12, Fig. 16, Fig. 18, Fig. 20, Par 0042, Par 0091-0092, Par 0103, Par 0132-0135, Par 0146-0151, Par 0158).
		Re claims 8, 16, Wang teaches to receive the uplink transmission from user equipment in one of a fourth generation (4G) or fifth generation (5G) wireless network (Fig. 2-4, Par 0008-0009, Par 0037-0042).
9.	Claims 2, 10, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Maki, and Chan as applied to claim 1 above and further in view of Masashi (JP 2007324748 A, hereinafter referred to as Masashi).
		Re claims 2, 13, Wang does not explicitly disclose that when the detected processing type is a second processing type then performing operations of: (i) despreading the received uplink transmission to produce despread I and Q bits; (ii) phase compensating the despread I and Q bits; and (iii) soft-demapping the phase compensated despread I and Q bits to produce phase compensated soft-demapped bits.
		Masashi teaches that when the detected processing type is a second processing type (processing CDMA signal) (English translated JP 2007324748 A, Par 0001-0008, Par 0022) then performing operations of: (i) despreading the received uplink transmission to produce despread I and Q bits (Despreading unit 3 produces I, Q signals) (English translated JP 2007324748 A, Fig. 1, Fig. 7, Par 0010, Par 0022-0026); (ii) phase compensating the despread I and Q bits (phase compensating I, Q signals by AFC 6) (English translated JP 2007324748 A, Fig. 1, Fig. 7, Par 0019, Par 0022-0026); and (iii) demodulating the phase compensated despread I and Q bits to produce phase compensated demodulated English translated JP 2007324748 A, Fig. 1, Fig. 7, Par 0019, Par 0022-0026).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps that when the detected processing type is a second processing type then performing operations of: (i) despreading the received uplink transmission to produce despread I and Q bits; (ii) phase compensating the despread I and Q bits; and (iii) 
		Chan teaches that the demodulation (modulation demapper 270) produces soft-demapped data (soft data bits) (Fig. 2, Par 0026-0028).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps to produce soft-demapped data by demodulation, as taught by Chan for the purpose of providing an improved detection process to properly determine/decode uplink signals, as taught by Chan (Par 0015-0016).
		Masashi discloses to demodulate phase compensated I, Q signals. Chan discloses that demodulation produces soft-demapped data. Therefore, Wang in view of Maki, Chan, and Masashi discloses (iii) soft-demapping the phase compensated despread I and Q bits to produce phase compensated soft-demapped bits.
		Re claims 10, 18, Wang teaches that the processing type is the second processing type when the received uplink transmission is received from a wireless network configured for one of 5G NR DFT-s-OFDM or SG NR CP-OFDM (Fig. 16-17, Par 0041, Par 0132-0136, Par 0139-0143).
10.	Claims 3, 11, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Maki, and Chan as applied to claim 1 above and further in view of Masashi (JP 2007324748 A, hereinafter referred to as Masashi) and Gotman et al (US 20140307768 A1, hereinafter referred to as Gotman).
		Re claims 3, 14, Wang teaches that when the detected processing type is a third processing type (DFT-S-OFDM signal processing) then performing operations of: performing an inverse discrete Fourier transform (IDFT) on the received uplink transmission to generate an IDFT output having IDFT processed time domain signal (Fig. 17, Par 0139-0145).
		Wang does not explicitly disclose that performing an inverse discrete Fourier transform (IDFT) produces output having I and Q bits.
		Gotman teaches that performing an inverse discrete Fourier transform (IDFT) produces output having I and Q bits (producing in-phase and quadrature component yi(n) and yq(n) after performing IDFT, Fig. 4A, 4B) (Par 0094-0102, Par 0110-0111).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps that performing an inverse discrete Fourier transform (IDFT) produces output having I and Q bits, as taught by Gotman for the purpose of improving signal reception by reducing error, as taught by Gotman (Par 0048-0049).
		Therefore, Wang in view of Gotman discloses that when the detected processing type is a third processing type then performing operations of: performing an inverse discrete Fourier transform (IDFT) on the received uplink transmission to generate an IDFT output having I and Q bits.
		Wang also does not explicitly disclose (i) phase compensating the I and Q bits to generate phase compensated I and Q bits; and (ii) soft-demapping the phase compensated I and Q bits to produce phase compensated soft-demapped bits.
		Re components (i) and (ii), Masashi teaches 
	(i) phase compensating the I and Q bits to generate phase compensated I and Q bits (phase compensating I, Q signals by AFC 6) (English translated JP 2007324748 A, Fig. 1, Fig. 7, Par 0019, Par 0022-0026); and (iii) demodulating the phase compensated I and Q bits to produce phase compensated demodulated 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps -(i) phase compensating the I and Q bits to generate phase compensated I and Q bits; and (ii) demodulating the phase compensated I and Q bits to produce phase compensated demodulated the purpose of improving “the error rate characteristic due to the frequency offset at the time of data decoding”, as taught by Masashi (Par 0020).
		Chan teaches that the demodulation (modulation demapper 270) produces soft-demapped data (soft data bits) (Fig. 2, Par 0026-0028).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps to produce soft-demapped data by demodulation, as taught by Chan for the purpose of providing an improved detection process to properly determine/decode uplink signals, as taught by Chan (Par 0015-0016).
		Masashi discloses to demodulate phase compensated I, Q signals. Chan discloses that demodulation produces soft-demapped data. Therefore, Wang in view of Maki, Chan, Masashi, and Gotman discloses (ii) soft-demapping the phase compensated I and Q bits to produce phase compensated soft-demapped bits.
		Re claims 11, 19, Wang teaches that the processing type is the third processing type when the received uplink transmission is received from a wireless network configured for one of 4G LTE DFT-s-OFDM or 4G LTE sub-PRB allocation (LTE uplink transmission using DFT-S-OFDM) (Fig. 1, Fig. 17, Par 0002-0003, Par 0041, Par 0099, Par 0139-0143).
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Maki, and Chan as applied to claim 1 above and further in view of Kwak et al (US 20030076799 A1, hereinafter referred to as Kwak).
		Re claim 6, Wang does not explicitly disclose to remove the resource elements indicating discontinuous transmissions (“DTX”).
		Kwak teaches to remove the resource elements indicating discontinuous transmissions (“DTX”) (Par 0054).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the step to remove the resource elements indicating discontinuous transmissions (“DTX”), as taught by Kwak for the purpose of “properly maintaining a target SIR (Signal-to-Interference Ratio)” by performing power control, as taught by Kwak (Par 0003).
12.	Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Maki, and Chan as applied to claim 1 above and further in view of Zhang et al (US 20190159193 A1, hereinafter referred to as Zhang).
		Re claims 9, 17, Wang discloses the processing type is the first processing type when the received uplink transmission is received from a wireless network configured for fifth generation (5G) new radio (NR) (CP-OFDM used for uplink transmission in NR) (Fig. 16-18, Par 0037-0042, Par 0132-0136). However, Wang does not explicitly disclose that the wireless network (NR network) is configured for fifth generation (5G) new radio (NR) PUCCH format 4.
		Zhang teaches that the wireless network configured for fifth generation (5G) new radio (NR) PUCCH format 4 (Par 0032-0033, Par 0038).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the step that the wireless network (NR network) is configured for fifth generation (5G) new radio (NR) PUCCH format 4, as taught by Zhang for the purpose of efficiently transmitting uplink control information in a communication network, as taught by Zhang (Par 0035).
13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20200178222 A1, hereinafter referred to as Wang) in view of Maki et al (US 20210045071 A1, hereinafter referred to as Maki) and further in view of  Chan (US 20110300849 A1, hereinafter referred to as Chan), Masashi (JP 2007324748 A, hereinafter referred to as Masashi), and Gotman et al (US 20140307768 A1, hereinafter referred to as Gotman).
		Re claim 20, Wang teaches an apparatus (base station, Fig. 13, Par 0103), comprising:
	(A) means (Circuitry, 1320, Fig. 13) for detecting a processing type associated with a received uplink transmission (detecting CP-OFDM/DFT-S-OFDM used for uplink transmission) (Fig. 13-14, Fig. 16-17, Par 0041, Par 0103, Par 0132, Par 0139);
	(B) means (Circuitry, 1320, Fig. 13) for performing phase compensated soft-demapping (demodulating demapped phase compensated (using PT-RS for detecting and compensating CPE) data) (Fig. 16-17, Par 0042, Par 0091-0092, 0132-0136, Par 0139-0143) that performs operations of: 
		(C) determining when the detected processing type is a first processing type (CP-OFDM used for uplink transmission) (Fig. 14, Fig. 16, Par 0117, Par 0132) and performing operations of: 
	(C1) removing resource elements containing reference signals from the uplink transmission (demapping resource elements (REs) corresponding to the reference signal) (Fig. 16, Fig. 18, Fig. 20, Par 0132-0135, Par 0146-0151, Par 0158); 
	(C2) layer demapping remaining resource elements of the uplink transmission into two or more layers (demapping UCI, data from the corresponding REs in a spatial domain comprising multiple transmission layer) (Fig. 13-14, Fig. 16, Fig. 18, Fig. 20, Par 0042, Par 0045, Par 0089-0091, Par 0103, Par 0120, Par 0132-0135, Par 0146-0151, Par 0158); 
	(C3) demodulating demodulated data (demodulator demodulates the demapped data) (Fig. 16, Fig. 18, Fig. 20, Par 0135-0136).
		Wang discloses that Phase tracking reference signal (PT-RS) is used for compensating common phase error (CPE) in uplink data (Par 0042, Par 0091-0092). However, Wang does not explicitly disclose 
	(C4) phase compensating all layers to generate phase compensated layers; and
	(C5) soft-demapping all phase compensated layers to produce phase compensated soft-demapped bits.
		Re component (C4), Maki teaches 
	(C4) phase compensating all layers to generate phase compensated layers (CPE/ICI correction of the uplink data, Fig. 7, Fig. 15, Fig. 17) (Fig. 2-4, Fig. 7, Fig. 15, Fig. 17, Par 0013, Par 0051, Par 0090-0094, Par 0231).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including phase compensating all layers to generate phase compensated layers, as taught by Maki for the purpose of “improving the CPE/ICI estimation accuracy and improving the data transmission efficiency”, as taught by Maki (Par 0072).
		Re component (C5), Chan teaches that the demodulation (modulation demapper 270) produces soft-demapped data (soft data bits) (Fig. 2, Par 0026-0028).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps to produce soft-demapped data by demodulation, as taught by Chan for the purpose of providing an improved detection process to properly determine/decode uplink signals, as taught by Chan (Par 0015-0016).
		Wang in view of Maki discloses to produce phase compensated layers by correcting CPE in the uplink data using PT-RS and demodulate the CPE corrected uplink data. Chan discloses that demodulation produces soft-demapped data. Therefore, Wang in view of Maki and Chan discloses (C5) soft-demapping all phase compensated layers to produce phase compensated soft-demapped bits.
		(D) Wang does not explicitly disclose that when the detected processing type is a second processing type and performing operations of: (D1) despreading the received uplink transmission to produce despread I and Q bits; (D2) phase compensating the despread I and Q bits; and (D3) soft-demapping the phase compensated despread I and Q bits to produce phase compensated soft-demapped bits.
		Masashi teaches that when the detected processing type is a second processing type (processing CDMA signal) (English translated JP 2007324748 A, Par 0001-0008, Par 0022) and performing operations of: (D1) despreading the received uplink transmission to produce despread I and Q bits (Despreading unit 3 produces I, Q signals) (English translated JP 2007324748 A, Fig. 1, Fig. 7, Par 0010, Par 0022-0026); (D2) phase compensating the despread I and Q bits (phase compensating I, Q signals by AFC 6) (English translated JP 2007324748 A, Fig. 1, Fig. 7, Par 0019, Par 0022-0026); and (D3) demodulating the phase compensated despread I and Q bits to produce phase compensated demodulated English translated JP 2007324748 A, Fig. 1, Fig. 7, Par 0019, Par 0022-0026).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps that when the detected processing type is a second processing type then performing operations of: (D1) despreading the received uplink transmission to produce despread I and Q bits; (D2) phase compensating the despread I and Q bits; and (D3) 
		Chan teaches that the demodulation (modulation demapper 270) produces soft-demapped data (soft data bits) (Fig. 2, Par 0026-0028).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps to produce soft-demapped data by demodulation, as taught by Chan for the purpose of providing an improved detection process to properly determine/decode uplink signals, as taught by Chan (Par 0015-0016).
		Masashi discloses to demodulate phase compensated I, Q signals. Chan discloses that demodulation produces soft-demapped data. Therefore, Wang in view of Maki, Chan, and Masashi discloses (D3) soft-demapping the phase compensated despread I and Q bits to produce phase compensated soft-demapped bits.
		(E) Wang teaches that when the detected processing type is a third processing type (DFT-S-OFDM signal processing, Fig. 17) and performing operations of: (E1) performing an inverse discrete Fourier transform (IDFT) on the received uplink transmission to generate an IDFT output having IDFT processed time domain signal (Fig. 17, Par 0139-0145).
		Wang does not explicitly disclose that performing an inverse discrete Fourier transform (IDFT) produces output having I and Q bits.
		Gotman teaches that performing an inverse discrete Fourier transform (IDFT) produces output having I and Q bits (producing in-phase and quadrature component yi(n) and yq(n) after performing IDFT, Fig. 4A, 4B) (Par 0094-0102, Par 0110-0111).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps that performing an inverse discrete Fourier transform (IDFT) produces output having I and Q bits, as taught by Gotman for the purpose of improving signal reception by reducing error, as taught by Gotman (Par 0048-0049).
		Therefore, Wang in view of Gotman discloses that when the detected processing type is a third processing type then performing operations of: performing an inverse discrete Fourier transform (IDFT) on the received uplink transmission to generate an IDFT output having I and Q bits.
		Wang also does not explicitly disclose (E2) phase compensating the I and Q bits to generate phase compensated I and Q bits; and (E3) soft-demapping the phase compensated I and Q bits to produce phase compensated soft-demapped bits.
		Re components (E2) and (E3), Masashi teaches 
	(E2) phase compensating the I and Q bits to generate phase compensated I and Q bits (phase compensating I, Q signals by AFC 6) (English translated JP 2007324748 A, Fig. 1, Fig. 7, Par 0019, Par 0022-0026); and (E3) demodulating the phase compensated I and Q bits to produce phase compensated demodulated 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps -(E2) phase compensating the I and Q bits to generate phase compensated I and Q bits; and (E3) demodulating the phase compensated I and Q bits to produce phase compensated demodulated 
		Chan teaches that the demodulation (modulation demapper 270) produces soft-demapped data (soft data bits) (Fig. 2, Par 0026-0028).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Wang by including the steps to produce soft-demapped data by demodulation, as taught by Chan for the purpose of providing an improved detection process to properly determine/decode uplink signals, as taught by Chan (Par 0015-0016).
		Masashi discloses to demodulate phase compensated I, Q signals. Chan discloses that demodulation produces soft-demapped data. Therefore, Wang in view of Maki, Chan, Masashi, and Gotman discloses (E3) soft-demapping the phase compensated I and Q bits to produce phase compensated soft-demapped bits.
Allowable Subject Matter
		Claims 7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473